 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6      EVANGELINE C. Farfan,
                                                              Case No. 2:17-cv-01922-RBL-TLF
 7                                   Plaintiff,
                  v.                                          ORDER REVERSING AND
 8                                                            REMANDING DEFENDANT’S
        NANCY A. BERRYHILL, Deputy                            DECISION TO DENY BENEFITS
 9      Commissioner of Social Security for                   FOR PAYMENT OF BENEFITS
        Operations,
10
                                     Defendants.
11

12          The Court, having reviewed plaintiff's complaint, the Report and Recommendation of

13   Judge Theresa L. Fricke, United States Magistrate Judge, and objections to the report and

14   recommendation, if any, and the remaining record, does hereby find and ORDER:

15          (1)        the Court adopts the Report and Recommendation;

16          (2)        the ALJ erred in her decision as described in the Report and Recommendation;

17                     and

18          (3)        the matter is therefore REVERSED and remanded to the Commissioner for

19                     payment of benefits.

20          DATED this 22nd day of January, 2019.

21

22                                                         A
                                                           Ronald B. Leighton
23                                                         United States District Judge

24

25   ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS FOR PAYMENT OF
     BENEFITS - 1
